Levy, J.
The above-named defendant in this action having appealed to the Appellate Term of the Supreme Court, First Depart-York, Borough of Manhattan, First District, entered on the 3d day of December, 1930, and the said appeal having been heard and due deliberation having been had thereon, it is ordered and adjudged that the judgment of the Municipal Court (138 Misc. 416) so appealed from be, and the same is hereby, reversed and a new trial ordered, with thirty dollars costs to the appellant to abide the event; case to be placed upon the general calendar.
All concur; present, Levy, Callahan and Peters, JJ.